Citation Nr: 1423715	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-18 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for entitlement to service connection for degenerative arthritis of the back.

The Board notes that in his May 2008 claim, the Veteran claimed entitlement to service connection for degenerative arthritis of the back.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  VA and private treatment records indicate that the Veteran has been diagnosed with both degenerative disc disease and degenerative joint disease of the lumbar spine.  In light of this, the Board has recharacterized the issue on appeal to provide for the most favorable review of the Veteran's claim.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA examination for his lumbar spine disability in June 2008.  The examiner concluded that the Veteran's degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine were less likely than not aggravated by his in-service treatment of a pilonidal cyst, but did not provide a rationale for this conclusion.  

It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the June 2008 VA medical opinion inadequate for adjudicatory purposes because the examiner did not provide a well-supported rationale for the conclusion presented.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  On remand, a supplemental VA medical opinion should be sought in order to meet VA's duty to assist the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's VA claims file to an appropriate VA medical professional for a supplemental opinion as to the nature and etiology of the Veteran's low back disabilities.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner then must address the following:

a.  Whether any low back disorder, to include DDD and DJD of the lumbar spine, had its onset during active service from January 1974 to March 1976 OR after service.  In particular, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during active service.  Regarding the Veteran's DJD, the examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose within the one year period following active military service.
 
b.  If the examiner determines that any of the Veteran's back disorders had its onset after service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability is etiologically or causally related to any in-service disease, event, or injury, including, but not limited to, his in-service pilonidal cyst removal.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

3.  After completing the aforementioned development, and conducting any additional development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



